Title: From Thomas Jefferson to George Hammond, 25 February 1792
From: Jefferson, Thomas
To: Hammond, George


          
            Sir
            Philadelphia Feb. 25. 1792.
          
          I have now the honor to inclose you the answer of the Attorney General to a letter I wrote him on the subject of your’s of the 18th. inst.
          It appears that the Judges of the supreme court of the United states are open to the application of Mr. Pagan for a writ of error to revise his case. This writ is to be granted indeed or refused at the discretion of the judge; but the discretion of a judge is governed by the rules of law: if these be in favor of Mr. Pagan’s application, his case will be reviewed by the supreme court, and the decision against him corrected,  if wrong: if these be against his application, he will then be at the end of the ordinary course of law, at which term alone it is usual for nations to take up the cause of an individual and to enquire whether their judges have refused him justice.—At present therefore I am not able to say more than that the judges of the supreme court of the U.S. will receive Mr. Pagan’s application for a writ of error to revise the judgment given against him by the inferior court, and that there can be no doubt they will do on that application what shall be right.—I have the honor to be with the highest esteem Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        